Citation Nr: 1411281	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-49 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial evaluation for residuals of a right inguinal hernia.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a low back disorder.

7.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hepatitis.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1956 to May 1960, and from February 1961 to May 1980.  His decorations for active service include a Distinguished Flying Cross.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appellant testified at a travel board hearing before the undersigned Veterans Law Judge in November 2011.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  
	

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for GERD, hypertension, and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In the November 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

2.  In the November 2011 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hepatitis.  

3.  For the period on appeal, the Veteran's residuals of a right inguinal hernia were not manifested by postoperative recurrence that was readily reducible and well-supported by truss or belt.

4.  Resolving the benefit of the doubt in the Veteran's favor, the evidence of record indicates that the Veteran has right ear hearing loss that is etiologically related to service.

5.  The evidence of record does not show that the Veteran has left ear hearing loss that is etiologically related to service.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for the issue of entitlement to service connection for prostate cancer, to include as due to herbicide exposure, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013)

2.  The criteria for withdrawal of the appeal for the issue of whether new and material evidence had been submitted to reopen a claim of entitlement to service connection for hepatitis by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

3.  For the period on appeal, the criteria for an initial compensable evaluation for the Veteran's service-connected residuals of a right inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.114, Diagnostic Code 7338 (2013).

4.  Right ear hearing loss was incurred in or as a result of active duty service.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

5.  The criteria for establishing service connection for left ear hearing loss have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims the Veteran was mailed letters in April 2008 and December 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Available service treatment records (STRs), and identified VA treatment records and private treatment records have been associated with the claims file.  The Board notes that the complete original service treatment records are unavailable for review.  The RO made a finding that all efforts to obtain the information have been exhausted.  The Board notes that in a case such as this, where service records are unavailable, there is a heightened obligation to explain the findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that this appeal may be decided on the evidence of record, and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare.    

VA's duty to assist may also include the duty to provide a VA examination.  A VA audiology examination was also provided in September 2008, and a VA otolaryngology consultation was provided in July 2009, in order to determine the nature and etiology of the Veteran's hearing loss.  A VA digestive examination was provided in June 2009 in order to ascertain the severity of the Veteran's service-connected residuals of a right inguinal hernia.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's residuals of a right inguinal hernia since the June 2009 VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining VA opinions has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

The Board reiterates that the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which he presented oral argument in support of his claim.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and he has not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Withdrawn Claims

In a July 2009 rating decision, the VA RO denied the Veteran's claim for entitlement to service connection for prostate cancer and his claim to reopen his previously denied claim of entitlement to service connection for hepatitis.  The Veteran perfected an appeal on these issues in December 2010.  In the Veteran's November 2011 hearing, he expressed a desire to withdraw both claims.  See Nov. 16, 2011, Hearing Transcript.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 . 

The Veteran has withdrawn his appeal on the issues of entitlement to service connection for prostate cancer, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.

Increased Initial Evaluation for Residuals of Right Inguinal Hernia

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran is currently rated under Diagnostic Code 7338 for residuals of an inguinal hernia.  Under Diagnostic Code 7338, a 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well-supported by truss or belt.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.  

A note to Diagnostic Code 7338 provides that a 10 percent evaluation should be added for bilateral involvement, provided that the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

VA treatment records and private treatment records do not show any treatment for residuals of a right inguinal hernia.  

In June 2009, the Veteran was afforded a VA digestive examination.  The Veteran reported that since the 1980 right inguinal hernia repair he has had mild pain at the site of the repair.  He also reported that he learned how to decrease exacerbation of the symptoms by limiting the amount of weight lifted and the amount of weight that he would pull or push.  He reported that over the years he was able to manage the discomfort that he experienced intermittently with the level of activity that he engaged in and had not had any significant discomfort.  

Upon physical examination, the examiner noted that the Veteran was in no acute distress at the time of assessment.  The examiner noted that there were no disfiguring scars in the inguinal region; the examiner noted the scars were without keloid formation, non-raised and non-tender on palpitation.  The examiner noted that the inguinal region exhibited no signs of tenderness on palpitation.  The examiner noted no recurrent hernias.  

For the period on appeal, the Veteran's residuals of a right inguinal hernia are evaluated as noncompensable.  The Board finds that a higher rating is not warranted because, as noted above, there is no evidence that the hernia is recurrent, or that the Veteran requires support by a truss or belt.  The examiner specifically noted that there were no recurrent hernias.  Further, the Veteran has reported only intermittent discomfort, and no pain on palpitation.  Thus, a higher evaluation is not warranted.

Consideration has been given to assigning staged ratings for this period.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).
  
The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  As noted above, the Board has found that a higher evaluation than those granted herein is not warranted.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).

Entitlement to Service Connection for Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In specific regard to service connection claims for hearing loss, the threshold for normal hearing is between 0 and 20 decibels, and a higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Id. at 160. However, in order to obtain service connection benefits for hearing loss for VA purposes, impaired hearing will be considered to be a disability when the auditory threshold ina any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; an auditory threshold of at least 26 decibels for at least three of the frequencies enumerated; or a speech recognition score using the Maryland CNC Test of less than 94 percent.  38 C.F.R. § 3.385.

A review of VA treatment records shows that the Veteran has currently diagnosed right ear hearing loss in accordance with the provisions of 38 C.F.R. § 3.385.  Indeed, a September 2009 VA audiology examination diagnosed the Veteran with normal to severe right-sided mixed hearing loss.  

As noted above, a complete copy of the Veteran's original service treatment records is unavailable.  The service treatment records of record show no treatment for, or a diagnosis of hearing loss.  Upon his retirement in March 1980, the Veteran's hearing was evaluated as normal for VA purposes.  However, in the Veteran's report of medical history, he noted hearing loss.  

The Board finds that service-connection should be granted for right ear hearing loss.  Because of the Veteran's decorated career and service of over twenty years in the U.S. Air Force, acoustic trauma is conceded.  

The Veteran has also provided statements noting that he has experienced hearing loss since active service.  The Board notes that the Veteran is competent to report the onset of symptoms such as hearing loss and that such symptoms have continued since service.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Heur v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, the Board notes that the lay statements of record are credible.  He first complained of hearing loss in his March 1980 retirement examination.  He has also  consistently reported, in treatment records and his VA examinations following his separation from active service, that his hearing loss began during active service.

In the Veteran's September 2008 VA audiology examination, the examiner noted that an otolaryngologist (ENT) would need to provide an opinion because noise exposure typically does not cause mixed hearing loss.  In July 2009, an ENT opined that even though he served in an aircrew position with a risk for hearing loss and reported subjective symptoms, the Veteran's hearing loss was not caused by or the result of military service because there was no objective documentation of hearing loss at the time of discharge.

A review of the Veteran's service treatment records shows that at the time of his first separation from active duty service in April 1960, an audiogram showed one result outside of the normal hearing range.  However, the Veteran did not have hearing loss for VA purposes.  At his retirement from active duty service in March 1980, the Veteran's hearing was evaluated as clinically normal.  The VA examinations did not mention the shift in the Veteran's hearing acuity or the result outside of the normal range in the April 1960 audiogram.  Moreover, the VA opinion relied solely on the bases of no objective documentation of hearing loss at the time of service separation, which is contrary to the holding of Hensley, supra,  stating that hearing loss need not be shown in service for service connection to be established; and that service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  The Board finds the Veteran competent and credible that he sustained hearing loss in service and that has persisted since.  Therefore, resolving all doubt in favor of the Veteran, the Board finds that service connection for right ear hearing loss is warranted.  

Accordingly, giving the Veteran the benefit of the doubt, the Board finds that entitlement to service connection for right ear hearing loss is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As for the issue of entitlement to service connection for left ear hearing loss, the threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  In the absence of proof of a current disability, service connection is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  The evidence of record does not show that the Veteran has left ear hearing loss for VA purposes.  While the VA examiners diagnosed bilateral hearing loss, the audiograms show results that are within the normal range for VA compensation purposes.  38 U.S.C.A. § 3.385.  In the Veteran's most recent audiogram, his puretone threshold values for his left ear were 15 dB, 20 dB, 20 dB, 20 dB, and 25 dB, for 500 Hz, 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, respectively.  The Veteran's Maryland CNC speech recognition score was 96 percent.  In order to have hearing loss for VA purposes, the Veteran must have either an auditory threshold of 40 decibels or greater in any of the frequencies enumerated; an auditory threshold of at least 26 decibels for at least three of the frequencies enumerated; or a speech recognition score of less than 94 percent.  In light of these circumstances, the Board finds that service connection for left ear hearing loss is not warranted.


ORDER

The appeal on the issue of entitlement to service connection for prostate cancer has been withdrawn and is dismissed.

The appeal on the issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis has been withdrawn and is dismissed.

A compensable initial evaluation for the Veteran's residuals of a right inguinal hernia is not warranted.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for left ear hearing loss is denied.



REMAND

The Board finds that additional development is necessary concerning the issues of entitlement to service connection for GERD, hypertension, and a low back disorder.

The Veteran claims that service connection is warranted for GERD.  The available service treatment records show that in the Veteran's March 1980 retirement examination he reported "excessive stomach gas" and that he was "taking Donnagel for stomach."  The Veteran reported that he was otherwise in fair health.  Upon physical examination, the Veteran was evaluated as clinically normal other than a right hernia and a skin lesion on his chin.  VA treatment records show that in January 1996, the Veteran underwent a gastrointestinal x-ray series in order to rule out GERD as a diagnosis.  The results of the GI series were normal, and the examiner noted no peptic ulcer disease.  The Veteran was afforded a VA digestive examination in June 2009.  However, the examination did not address the Veteran's contentions of GERD.  March 2011 treatment records show that the Veteran is currently treated for GERD.  During the November 2011 hearing, the Veteran reported treatment for GERD symptoms since 1996.    

Evidence of record does not definitively determine when the Veteran was first diagnosed with GERD, and when the Veteran's symptoms of GERD were first noted.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's GERD.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).    

Pertinent treatment records that are not already of record should be obtained before a decision is rendered with regard to this issue.  

The Veteran also claims that service connection is warranted for hypertension and a low back disorder.  In a July 2009 rating decision, the VA RO denied the Veteran's claims for service connection for hypertension and low back pain.  This decision was confirmed and continued in a June 2010 rating decision.  In March 2011, the Veteran filed a notice of disagreement with the VA RO's June 2010 decision.  Under these circumstances, the RO is required to issue a statement of the case (SOC) that addresses the service connection claims.  See Manlicon v. West, 12 Vet. App. 238 (1999).    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, specifically to include evidence regarding the Veteran's GERD.

2.  The Veteran should undergo an appropriate VA examination, if possible a digestive examination given by a specialist, to determine the nature and etiology of the Veteran's claimed GERD.  The claims file must be made available for review prior to the examination.  All necessary tests and studies shall be performed.  The examiner shall offer an opinion as to whether:

The Veteran suffers from a diagnosis of GERD; and if so, whether it is at least as likely as not (at least a 50 percent probability) such GERD was incurred in or as a result of active duty service.  Consideration must be given to the Veteran's lay statements of experiencing abdominal symptoms since service.  

Note:  The Term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

Note:  The Board acknowledges that a complete original copy of the Veteran's service treatment records is unavailable.  The examiner should consider the Veteran to be a reliable historian with respect to the onset and history of his symptoms.

If the examiner determines that an opinion cannot be provided on the issue or issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  When the development requested has been completed, the issue of entitlement to service connection for GERD should again be reviewed by the RO/AMC on the basis of the additional evidence.  The RO shall undertake any additional development deemed necessary.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

4.  The RO/MC should also furnish a statement of the case that addresses the claims for entitlement to service connection for hypertension and a low back disorder.  Only if the Veteran perfects an appeal as to these matters should they be certified and returned to the Board for the purpose of appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


